Exhibit 10.23

Compensatory Arrangements with Executive Officers

Compensation for executives at TECO Energy, Inc. (the “Corporation”) consists of
several components. Included among these are base salary and an annual incentive
award program.

Base salary information for the Chief Executive Officer, Chief Financial Officer
and the other executive officers named in our most recently filed proxy
statement who are currently serving as executive offers (together, the “named
executive officers”) is set forth in the table below.

The Corporation’s annual incentive plan, last amended in February 2011, is
Exhibit 10.4 to the Corporation’s Annual Report on Form 10-K to which this
document is an exhibit (the “Report”). The 2013 target award percentages for
awards under the annual incentive plan for the named executive officers are set
forth in the table below.

Compensatory arrangements relating to other aspects of the Corporation’s
executive compensation program are included as exhibits to the Report.

Named Executive Officer Salary and Target Award Percentage Information for 2013

 

Name

  

Title

   Salary      Target
Award %  

John B. Ramil

   President and Chief Executive Officer    $ 765,000         100 % 

Gordon L. Gillette

   President of Tampa Electric Company    $ 535,000         70 % 

Sandra W. Callahan

   Senior Vice President-Finance and Accounting and Chief Financial Officer    $
460,000         65 % 